Citation Nr: 0805903	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for congestive heart 
failure and an enlarged heart (a "cardiovascular 
disorder").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant had active service from October 11, 1945 to 
November 23, 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

Congestive heart failure or an enlarged heart were not 
incurred in or aggravated by service.  


CONCLUSION OF LAW

The veteran does not have congestive heart failure or an 
enlarged heart as the result of disease or injury that was 
present during his active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has congestive heart failure and 
an enlarged heart due to his service.  He asserts that he was 
found to have an enlarged heart during service, that he was 
"rejected twice after the physical," and that he was 
drafted after a third physical, but that he was discharged 
"among other inductees who had children."  He argues that 
his enlarged heart caused his congestive heart failure.  See 
veteran's letter, received in March 2004.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

The veteran's service medical records include an entrance 
examination report, dated October 11, 1945, which shows that 
his heart and blood vessels were clinically evaluated as 
normal, and that his blood pressure was 120/70.  There are no 
other relevant treatment reports.  A separation examination 
report is not of record.  However, a report dated November 23 
indicates "no defects" and that the veteran was qualified 
for discharge.

The Board finds that the service records provide evidence 
against this claim, failing to indicate a cardiovascular 
disorder in service. 

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1999 and 2005.  This evidence shows 
that the veteran was diagnosed with congestive heart failure 
in 2002.  Although the medical evidence does not appear to 
contain a diagnosis of an enlarged heart, an 
electrocardiogram (EKG), dated in February 2004, notes 
findings that included left atrial enlargement.  

As an initial matter, with regard to the claim for an 
enlarged heart, as previously noted, there are EKG findings 
of left atrial enlargement.  For the purposes of this 
decision, the Board will assume that the veteran has an 
enlarged heart, and that an enlarged heart is associated with 
a disease process.  

The veteran's service medical reports do not show that he was 
found to have either congestive heart failure, or an enlarged 
heart.  Therefore, a chronic condition is not shown or 
indicated during service.  See 38 C.F.R. § 3.303.  

As for the post-service medical evidence, congestive heart 
failure is first shown in 2002.  This is approximately 57 
years after separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent evidence to show that the 
veteran has congestive heart failure, or an enlarged heart, 
that is related to his service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  See 38 C.F.R. § 3.303.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contentions that 
congestive heart failure, and an enlarged heart, were caused 
by less than two months of service that ended in 1945.  In 
this case, when the veteran's service medical records (which 
do not show that she was treated for the claimed conditions), 
and his post-service medical records are considered (which 
indicate that the veteran was first treated for either of the 
claimed conditions no earlier than 2002, and which do not 
contain competent evidence of a nexus between either 
congestive heart failure, or an enlarged heart, and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has congestive 
heart failure, or an enlarged heart, that are related to his 
service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in April 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was treated for heart symptoms during his less 
than two months of service, which ended in 1945.  There are 
no relevant post-service medical treatment records dated 
prior to 2002 (a period of about 57 years after separation 
from service), and there is no competent evidence to show 
that the veteran has a heart condition that is related to his 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for congestive heart failure, and an 
enlarged heart, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


